J-A27027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DOUGLAS S. TURNER                          :
                                               :
                       Appellant               :   No. 56 EDA 2019

          Appeal from the Judgment of Sentence Entered July 5, 2018
      In the Court of Common Pleas of Wayne County Criminal Division at
                        No(s): CP-64-CR-0000308-2017


BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                              FILED JANUARY 07, 2020

       Appellant, Douglas S. Turner, appeals from the judgment of sentence

entered on July 5, 2018, in the Wayne County Court of Common Pleas. After

review, we affirm.

       On March 9, 2018, Appellant pleaded guilty to two counts of involuntary

deviate sexual intercourse (“IDSI”), one count of statutory sexual assault, one

count of aggravated indecent assault, and one count of indecent exposure.1

These charges resulted from numerous sexual assaults committed upon a

fourteen-year-old girl. Written Guilty Plea Colloquy, 3/9/18, at 1; Affidavit of

Probable Cause, 8/31/17. On July 5, 2018, the trial court sentenced Appellant

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  18 Pa.C.S.        §§   3123(a)(7),     3122.1(b),   3125(a)(8),   and   3127(a),
respectively.
J-A27027-19


as follows: at count three, IDSI, a term of sixty to 120 months of

incarceration; at count four, IDSI, sixty to 120 months of incarceration,

consecutive to count three; at count five, statutory sexual assault, twenty-

four to forty-eight months of incarceration, concurrent to count three; at count

seven, aggravated indecent assault, twenty-four to forty-eight months of

incarceration, consecutive to count four; and at count eight, indecent

exposure, three to twenty-four months of incarceration, concurrent to count

three. Sentencing Order, 7/5/18,2 at 1-2. This resulted in an aggregated

sentence of 144 to 288 months of incarceration in a State Correctional

Institution.

       Appellant filed a timely post-sentence motion that was denied by

operation of law on December 11, 2018. This timely appeal followed. Both

the trial court and Appellant complied with Pa.R.A.P. 1925.

       On appeal, Appellant challenges the discretionary aspects of his

sentence, and it is well settled that “[t]he right to appellate review of the

discretionary aspects of a sentence is not absolute.”     Commonwealth v.

Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014). When an appellant challenges

the discretionary aspects of a sentence, the appeal should be considered a




____________________________________________


2  The sentencing order was corrected on July 12, 2018. Order, 7/12/18, at
1-3. The initial order stated that the trial court sentenced Appellant to a term
of forty-eight to sixty months at count four, and to a term of twenty-four to
120 months at count five. Order, 7/5/18, at 1-2.

                                           -2-
J-A27027-19


petition for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155,

163 (Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010) (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

              [W]e conduct a four-part analysis to determine:
              (1) whether appellant has filed a timely notice of
              appeal, see Pa.R.A.P. 902 and 903; (2) whether the
              issue was properly preserved at sentencing or in a
              motion to reconsider and modify sentence, see
              Pa.R.Crim.P. [720]; (3) whether appellant’s brief has
              a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
              there is a substantial question that the sentence
              appealed from is not appropriate under the
              Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170. Whether a particular issue constitutes a substantial question about

the appropriateness of a sentence is a question to be evaluated on a case-by-

case basis.    Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001).

      Here, the first three requirements of the four-part test are met:

Appellant filed a timely appeal; Appellant preserved the issue in his post-

sentence motion; and Appellant included a statement raising this issue in his

brief pursuant to Rule 2119(f). Moury, 992 A.2d at 170. Therefore, we must

determine whether Appellant raised a substantial question.




                                      -3-
J-A27027-19


       In order to determine whether Appellant has raised a substantial

question, we examine the Rule 2119(f) statement.          Commonwealth v.

Ahmad, 961 A.2d 884, 886-887 (Pa. Super. 2008). Allowance of appeal will

be permitted only when the appellate court determines that there is a

substantial question that the sentence is not appropriate under the Sentencing

Code.3 Commonwealth v. Hartle, 894 A.2d 800, 805 (Pa. Super. 2006). A

substantial question exists where an appellant sets forth a plausible argument

that the sentence violates a particular provision of the Sentencing Code or is

contrary to the fundamental norms underlying the sentencing process. Id.

“[W]e cannot look beyond the statement of questions presented and the

prefatory 2119(f) statement to determine whether a substantial question

exists.” Commonwealth v. Christine, 78 A.3d 1, 10 (Pa. Super. 2013).

       In his Pa.R.A.P. 2119(f) statement, Appellant recites only the procedural

history of this case. See Appellant’s Brief at 8. Were we to focus solely on

this Pa.R.A.P. 2119(f) statement, we would conclude that all of Appellant’s

issues are waived, as this statement fails to allege, much less establish, any

argument that the sentence violates the Sentencing Code or is contrary to the

fundamental norms underlying the sentencing process. Hartle, 894 A.2d at

805.




____________________________________________


3   42 Pa.C.S. § 9701 et seq.

                                           -4-
J-A27027-19


      In Appellant’s Statement of Questions Involved, he alleges that the trial

court abused its discretion by imposing an excessive sentence at the highest

end of the Sentencing Guidelines, failed to consider the Sentencing Guidelines

or the Sentencing Code, failed to state the reasons for the sentence, and failed

to consider certain factors. Appellant’s Brief at 4. However, the argument

portion of Appellant’s brief bears no relation to the Statement of Questions

Involved. Moreover, Appellant failed to divide his argument into sections that

correspond to the questions presented in violation of Pa.R.A.P. 2119(a).

      Although Appellant’s brief is far from a cogent challenge to the

discretionary aspects of the sentence imposed, we afford Appellant the benefit

of the doubt; we conclude that Appellant has presented a substantial question

insofar as he alleged that the aggregate sentence was excessive, the trial

court failed to consider certain factors, and it failed to provide its reasoning

for the sentence imposed. See Commonwealth v. Caldwell, 117 A.3d 763,

769-770 (Pa. Super. 2015) (providing that an allegation that the sentence

was excessive along with a claim that the court failed to consider certain

mitigating factors raises a substantial question); see also Commonwealth

v. Hicks, 151 A.3d 216, 227 (Pa. Super. 2016) (stating that a claim that

sentencing court failed to set forth its reasons for the sentence raises a

substantial question). However, after review, we conclude that Appellant is

entitled to no relief.




                                     -5-
J-A27027-19


      Our standard of review for challenges to the discretionary aspects of

sentencing is well settled:

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Conte, 198 A.3d 1169, 1176 (Pa. Super. 2018) (citation

omitted).

      In the argument portion of Appellant’s brief, Appellant first restates his

Pa.R.A.P. 1925(b) statement. Appellant’s Brief at 11-13. He then notes that

his prior record score was zero and sets forth sentencing ranges, which he

deems to be in the “standard range.” Id. at 14. We are constrained to point

out that Appellant appears to misapprehend the calculation and application of

the Sentencing Guidelines. See 204 Pa. Code § 303.16(a) (Basic Sentencing

Matrix). The Sentencing Guidelines provide only for the minimum, not the

maximum sentences. Commonwealth v. Boyer, 856 A.2d 149, 153 (Pa.

Super. 2004).     The Legislature establishes the maximum sentences for

criminal offenses.   See e.g., 18 Pa.C.S. §§ 1103-1104 (setting maximum

terms for felony and misdemeanor offenses).

      As noted above, Appellant has a prior record score of zero. IDSI has an

offense gravity score (“OGS”) of twelve, statutory sexual assault has an OGS

of nine, aggravated indecent assault has an OGS of ten, and indecent

                                     -6-
J-A27027-19


exposure has an OGS of four.           204 Pa. Code § 303.15.      Accordingly, the

standard range minimum sentences for each of Appellant’s crimes are as

follows: IDSI, a minimum of between forty-eight to sixty-six months and a

maximum term of twenty years; statutory sexual assault, a minimum of

between twenty-four to forty-eight months and a maximum term of twenty

years; aggravated indecent assault, a minimum of between twenty-two to

thirty-six months and a maximum term of ten years; and indecent exposure,

a minimum of between restorative sanctions to three months and a maximum

term of five years.         18 Pa.C.S. §§ 3123(a)(7), 3122.1(b), 3125(a)(8),

3127(a), 1103, 1104, and 204 Pa. Code § 303.16(a).4 Thus, all of Appellant’s

sentences were unquestionably standard-range sentences.

       Appellant then asserts “If the Appellant was sentenced under the

Standard Range of the Sentencing Guidelines, the aggregate sentence would

have been 102 months to 146 months.” Appellant’s Brief at 15. Appellant is

incorrect; a sentence with a minimum term of 102 months and a maximum

term of 146 months would have been illegal. See 42 Pa.C.S. § 9756(b)(1)

(“The court shall impose a minimum sentence of confinement which shall not

exceed     one-half    of   the   maximum        sentence   imposed.”);   see   also


____________________________________________


4 This information was set forth correctly by the trial court in its preparation
of the sentencing forms. Guideline Sentencing Forms, 7/19/18 (Certified
Record, at #35). Additionally, the sentencing form correctly states the
sentence imposed at each crime was in the standard range. Id.



                                           -7-
J-A27027-19


Commonwealth v. Van Fossen, 749 A.2d 510 (Pa. Super. 2000) (noting

that a minimum sentence that exceeds one-half of the maximum sentence is

illegal).5

       Appellant next discusses substance abuse. Appellant’s Brief at 16. This

is a challenge to the trial court’s failure to consider mitigating factors.

However, the record reflects that the trial court ordered and reviewed a

presentence investigation (“PSI”) report. Order, 3/9/18; Trial Court Opinion,

4/11/19, at 5.6 In cases where the trial court is informed by a PSI report, it

is presumed that the court is aware of all appropriate sentencing factors and

considerations; where the court has been so informed, its discretion should

not be disturbed.      Commonwealth v. Edwards, 194 A.3d 625, 638 (Pa.

Super. 2018) (citation omitted).           Moreover, “[t]he sentencing judge can

satisfy the requirement that reasons for imposing sentence be placed on the

record by indicating that he or she has been informed by the PSI [report,]

thus properly considering and weighing all relevant factors.”       Id. (citation




____________________________________________


5 The requirement that a minimum sentence cannot exceed one-half of the
maximum sentence is the general rule; there are some limited exceptions
provided by statute. Commonwealth v. Postie, 110 A.3d 1034, 1044 n.14
(Pa. Super. 2015). None of those exceptions applies in the instant case.

6 In its opinion, the trial court notes that because Appellant failed to properly
request the notes of testimony, they are not part of the certified record. Trial
Court Opinion, 4/11/19, at 5. Without the sentencing transcripts, we are
further hampered in our review, as we are unable to analyze what the trial
court stated on the record relative to its sentencing considerations.

                                           -8-
J-A27027-19


omitted).   Accordingly, there is no merit to Appellant’s claim that the trial

court failed to consider Appellant’s substance abuse or any other factor.

      In the second section of Appellant’s argument, he avers there are due-

process implications to the sentence that the trial court imposed. Appellant’s

Brief at 18. Appellant then assails inconsistent sentences and cites a number

of federal cases without explaining how or why they are relevant. Id. at 19.

Appellant concludes this section by asking this Court to reduce the aggregate

sentence of 144 to 288 months to a term of 102 to 136 months. Id. at 21.

We reiterate that such a sentence would be illegal. Van Fossen, 749 A.2d at

510; 42 Pa.C.S. § 9756(b)(1).

      In the final section of the argument, Appellant baldly claims that the

sentence of 144 to 288 months “was far greater than the aggravated range

guideline sentence[.]” Appellant’s Brief at 21. As discussed above, the trial

court did not impose any sentence in or beyond the aggravated range; the

trial court sentenced Appellant in the standard range of the Sentencing

Guidelines on each count. 18 Pa.C.S. §§ 3123(a)(7), 3122.1(b), 3125(a)(8),

3127(a), 1103, 1104, and 204 Pa. Code § 303.16(a).            Accordingly, this

assertion is meritless.

      Appellant next claims that the trial court failed to state its reasons for

deviating “from the [S]entencing [G]uidelines, over and above the aggravated

range.” Appellant’s Brief at 21. Again, Appellant was not sentenced in the

aggravated range of the guidelines. Moreover, as we discussed above, the


                                     -9-
J-A27027-19


trial court had the benefit of a PSI report and considered all relevant factors

when it fashioned Appellant’s sentence.      To the extent that Appellant is

unhappy with the duration of the aggregate sentence due to the three

sentences that run consecutively (counts three, four, and seven), that

determination is left to the discretion of the trial court. See Commonwealth

v. Gonzalez–Dejusus, 994 A.2d 595, 598 (Pa. Super. 2010) (42 Pa.C.S.

§ 9721 affords the sentencing court discretion to impose its sentence

concurrently or consecutively to other sentences) (citation omitted); see also

Commonwealth v. Hoag, 665 A.2d 1212, 1214 (1995) (explaining that a

defendant is not entitled to a “volume discount” for his crimes). As we noted

above, a PSI report was ordered, prepared, and considered by the trial court.

Trial Court Opinion, 4/11/19, at 5.     The trial court also considered the

Sentencing Guidelines and imposed sentences in the standard range.

Guideline Sentencing Forms, Certified Record, at #35; 204 Pa. Code

§ 303.16(a). We will not re-weigh these sentencing factors or impose our

judgment in place of the sentencing court. Commonwealth v. Macias, 968
A.2d 773, 778 (Pa. Super. 2009).

      Finally, Appellant declares “the proper, total aggravated sentence

should have been computed to be 132 months to 176 months.” Appellant’s

Brief at 22. Once more, a sentence with a minimum term of 132 months and

a maximum term of 176 months would be an illegal sentence. Van Fossen,




                                    - 10 -
J-A27027-19
749 A.2d at 510; 42 Pa.C.S. § 9756(b)(1). Accordingly, this specious claim

warrants no relief.

      After review, we conclude that there is no merit to any of Appellant’s

arguments, and we discern no abuse of discretion in the trial court imposing

an aggregate sentence of 144 to 288 months of incarceration. Accordingly,

we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/7/20




                                   - 11 -